Hill, C. J.
1. The validity of the act of 1908 (Acts of 1908, p. 83) embodied in the Civil Code (1910), §§ 3444, 3445, and in the Penal Code (1910), § 700, making it a misdemeanor “to reserve, charge, or take for any loan or advance of money, or forbearance to enforce the collection of any sum of money, any rate of interest greater than five per cent, per month, either directly or indirectly, by way of commission for advances, discount, exchange, the purchase of salary or wages, by notarial or other fees, or by any contract, or contrivance, or device whatever,” under which the indictment was framed, is fully upheld in the opinion rendered by the Supreme Court on the questions certified by this court (136 Ga. 709).
2. The demurrers on various grounds, attacking the form and particularity of the indictment, are without merit. The allegations of the indictment in its various counts set forth clearly, distinctly, and with sufficient particularity all the acts charged to be a violation of the statute, not only in the language of the statute itself, but also with such .clearness and distinctness as to be easily within the comprehension of the jury, and the judgment overruling the demurrer is Affirmed.